DETAILED ACTION

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-9, in the reply filed on 06-14-22 is acknowledged.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 and 5-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Morales et al. (US201890063967).
	Re Claim 1, Morales show and disclose
An electronic circuit, comprising: 
a substrate (substrate, [Abstract]]) for supporting the electronic circuit (conductive wire on the substrate, [Abstract]; circuit board, [0055]); and 
a conductive trace for interconnecting a plurality of electronic components (The conductive layered function as an electrode of an electronic device, or as an interconnection between two electronic components, [0012]) dispersed on the electronic circuit, 
wherein the conductive trace comprises at least one bonding pad (the conductive trace with at least one connection pad, [Abstract]) for interconnecting at least one of the plurality of electronic components to the conductive trace (The conductive layered function as an electrode of an electronic device, or as an interconnection between two electronic components, [0012]), and 
wherein the conductive trace comprises a hybrid conductive ink (applying a conductive ink onto the substrate; curing, drying, or sintering the conductive ink to form the conductive trace, [Abstract]) comprising annealed silver nanoparticles (a conductive trace formed from a silver nanoparticle ink after annealing at 120° C. for 60 minutes are provided as obtained by scanning electron microscopy, [0037]);
Morales disclosed claimed invention except for the conductive ink comprising a eutectic low melting point alloy, and wherein said eutectic low melting point alloy occupies spaces between the annealed silver nanoparticles; since Morales discloses the trace and pad formed by the conductive ink would be bonding with a solder, and the solder comprising silver particle with a eutectic low melting point alloy of tin (Sn), bismuth (Bi), and/or indium (In) (the solder material is applied to the connection pad. [0045]; Solder joints or interconnections to the connection pads, [0058]; the connection pad are forming a bond to the solder material, [0059]; applying a solder material to the connection pad, [Claim 1]; the solder may comprise an alloy having a low melting point formed by combining two or more of the elements, selected from tin (Sn), bismuth (Bi), silver (Ag), lead (Pb), or indium (In). Several specific examples of low temperature solder materials include, but are not limited to, Sn.sub.42Bi.sub.58 (MP=139° C.), In.sub.52Sn.sub.48 (MP=118° C.), Sn.sub.42Bi.sub.57Ag.sub.1, (MP=138° C.), In.sub.97Ag.sub.3 (MP=143° C.), Bi.sub.38.41Pb.sub.30.77Sn.sub.30.77Ag.sub.0.05 (MP=135° C.), Bi.sub.36Pb.sub.32Sn.sub.32Ag.sub.1 (MP=135° C.), and In.sub.80Pb.sub.15Ag.sub.5 (MP=149° C.). Alternatively, the solder is selected from the group of Sn.sub.42Bi.sub.57Ag.sub.1, Sn.sub.42Bi.sub.58, Sn.sub.48In.sub.52, and In.sub.97Ag.sub.3; alternatively, the solder is Sn.sub.42Bi.sub.57Ag.sub.1., [0040]); The solder material used to form the interconnection has a melting point that is less than 150° C. When desirable, the solder material may be a Sn.sub.42Bi.sub.57Ag.sub.1, Sn.sub.42Bi.sub.58, Sn.sub.48In.sub.52, or In.sub.97Ag.sub.3 alloy. Alternatively, the solder is Sn.sub.42Bi.sub.57Ag.sub.1., [0010]; a eutectic melting point that is either below the heat deflection temperature, softening point, or melting point of the substrate or above the softening point by approximately 20° C. or less, [0041]; since the eutectic low melting point alloy particles are mixed with silver particles, the eutectic low melting point alloy particles would occupy species between the silver particles).
Therefore, it would have been obvious to one having ordinary skill in the art to add same low melting point alloy particles (e.g. InBiSn) with silver particles as taught by Morales in traces and pads forming conductive ink in the electronic device of Morales, in order to reduce the melting point of the traces and pads to avoid damaging the substrate or the polymer binder present in the PTF ink, ([0046] of Morales); and to increase bonding joint strength and reliability between the traces/pads and the solder (due to same or similar ingredients containing) for the electronic device.
Re Claims 2-3, Morales show and disclose
The electronic circuit of claim 1, 
Morales disclosed claimed invention except for wherein a weight ratio of the eutectic low melting point alloy and the annealed silver nanoparticles ranges from 1:20 to 1:5; a weight ratio of the eutectic low melting point alloy and the annealed silver nanoparticles is 1:5; since Morale disclosed the low melting point alloy particles could added to the silver particles with variety choices (Several specific examples of low temperature solder materials include, but are not limited to, Sn.sub.42Bi.sub.58 (MP=139° C.), In.sub.52Sn.sub.48 (MP=118° C.), Sn.sub.42Bi.sub.57Ag.sub.1, (MP=138° C.), In.sub.97Ag.sub.3 (MP=143° C.), Bi.sub.38.41Pb.sub.30.77Sn.sub.30.77Ag.sub.0.05 (MP=135° C.), Bi.sub.36Pb.sub.32Sn.sub.32Ag.sub.1 (MP=135° C.), and In.sub.80Pb.sub.15Ag.sub.5 (MP=149° C.). Alternatively, the solder is selected from the group of Sn.sub.42Bi.sub.57Ag.sub.1, Sn.sub.42Bi.sub.58, Sn.sub.48In.sub.52, and In.sub.97Ag.sub.3; alternatively, the solder is Sn.sub.42Bi.sub.57Ag.sub.1., [0040]); The solder material used to form the interconnection has a melting point that is less than 150° C. When desirable, the solder material may be a Sn.sub.42Bi.sub.57Ag.sub.1, Sn.sub.42Bi.sub.58, Sn.sub.48In.sub.52, or In.sub.97Ag.sub.3 alloy. Alternatively, the solder is Sn.sub.42Bi.sub.57Ag.sub.1., [0010]), therefore, it would have been obvious to one having ordinary skill in the art to add the eutectic low melting point alloy particles with silver particles in weight % range of  1:20 or 1:5, in order to have design choice of the melting point of the traces and pads for the electronic device, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105  USPQ 233; and since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F. 2d 272, 205 USPQ 215 (CCPA 1980).
	Re Claim 5, Morales show and disclose
The electronic circuit of claim 1, wherein the electronic circuit further comprises at least one electronic component and an interconnect between the at least one bonding pad (the conductive trace with at least one connection pad, [Abstract]) and the at least one electronic component (The conductive layered function as an electrode of an electronic device, or as an interconnection between two electronic components, [0012]), wherein the interconnect comprises a hybrid conductive ink comprising a eutectic low melting point alloy and annealed silver nanoparticles (see claim 1 above), wherein said eutectic low melting point alloy occupies spaces between the annealed silver nanoparticles (see claim 1 above).
Re Claim 6, Morales show and disclose
The electronic circuit of claim 5, wherein the electronic component is selected from the group consisting of an integrated circuit, a transistor and a diode.
Morales disclosed claimed invention, except for  the electronic component is selected from the group consisting of an integrated circuit, a transistor and a diode; since Morales disclosed the trace and pads connected to the electronic component, and the trace and pads is capable of connected to electronic components such as an integrated circuit, a transistor and a diode; therefore, it would have been obvious to one having ordinary skill in the art to use an integrated circuit, a transistor, or a diode as the electronic component for the electronic device; and since an integrated circuit, a transistor and a diode are well-known and common electronic components in the art.
Re Claim 7, Morales show and disclose
The electronic circuit of claim 1, wherein the conductive trace is self-healing (applying a conductive ink onto the substrate; curing, drying, or sintering the conductive ink to form the conductive trace, [Abstract]).
Re Claim 8, Morales show and disclose
   The electronic circuit of claim 1, wherein the substrate is a plastic substrate (a plastic substrate, [0065]).
Re Claim 9, Morales show and disclose
The electronic circuit of claim 8, wherein the plastic substrate is selected from the group consisting of polyester, polycarbonate, polyimide, polyethylene terephthalate and polyethylene naphthalate (PEN) (The plastic material may be a polycarbonate, an acrylonitrile butadiene styrene (ABS), a polyamide, a polyester, a polyimide, polyphenylene oxide (PPO), vinyl polymer, polyether ether ketone (PEEK), polyurethane, epoxy-based polymer, polyethylene ether, or polyether imide (PEI), [0011]).

Allowable Subject Matter
Claim 4 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
Claim 4 and all claims dependent thereof are allowable because the prior art of record neither anticipates nor renders obvious the limitations of the claim in combination as claimed, including:
wherein the eutectic low melting point alloy comprises In51.0 Bi32.5 Sn6.5.
The aforementioned limitations in combination with all remaining limitations of the respective claims are believed to render said claim 4 and all claims dependent thereof patentable over art of record.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US-20090301344-A1 US-20090288517-A1 US-20090226605-A1 US-20090142481-A1 US-20180063967-A1 US-8158032-B2 US-20050285084-A1 US-20190019594-A1 US-20100009153-A1.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIAOLIANG CHEN whose telephone number is (571)272-9079. The examiner can normally be reached 9:00-5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Dole can be reached on 571-272-2229. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/XIAOLIANG CHEN/Primary Examiner, Art Unit 2848